 

DEVELOPMENT and SUPPLY AGREEMENT

 

This Development and Supply Agreement (the "Agreement") is entered into as of
this 1st day of July 2011 (the "Effective Date"), by and between Parallax
Diagnostics Ltd., Inc. a Nevada corporation with offices at 2 Canal Park
Cambridge, MA 02141 (or  "PRLX") and Corder Engineering, LLC at1357 N 100 E
Chesterton, IN 46304 ("Supplier") (together the "Parties").

WHEREAS, Supplier possesses certain skills and expertise in engineering and
manufacturing medical devices and instruments;

WHEREAS, PRLX wishes to purchase from Supplier certain engineering services as
well as have Supplier manufacture and deliver a medical device (Target
Instrument) whose specifications are on Exhibit B, on the terms and conditions
set forth below, and

WHEREAS, Supplier is willing to provide services to the PRLX, on the terms and
conditions set forth below,

NOW, THEREFORE, the parties agree as follows:

1.                  Engineering Services and Supply Instruments.  Supplier will
perform the services set forth on Exhibit A, or as amended by mutual written
agreement.  It is agreed and understood that the nature and manner of services
provided hereunder shall be within Supplier’s area of professional expertise
and/or historical experience.

(a)                Direction.  Supplier shall be directed by and shall report to
Michael Redmond or his successor.

(b)               Start Date.  Supplier's consulting obligations to PRLX shall
begin on July 1 2011.

(c)                Term.  This Agreement shall commence on the Start Date and,
unless earlier terminated in accordance with Section 15, shall continue up to
the time that the last milestone on Exhibit A is successfully completed (the
"Term").  The Term can be automatically extended in three month increments upon
mutual agreement by the Parties. Any extension shall be in writing.

2.                  Method of Performance.  The Supplier shall determine the
method, details, and means of performing and fulfilling the work scope  on
Exhibit A hereunder.

3.                  Other Projects.  The PRLX acknowledges and agrees that
Supplier may assume other commitments, and has ongoing or intends to obtain
engagements outside of Supplier's work for PRLX during the Term ("Other
Engagements"); provided that Supplier fully complies with the confidentiality
obligations contained in Section 9.  Supplier shall reasonably notify PRLX of
any Other Engagements, which may pose a conflict of interest, it being
understood that such notice shall allow PRLX sufficient basis to proceed in
accordance with Section 15(b), below. 

 

 

--------------------------------------------------------------------------------

 

 

4.                  Status as Independent Contractor; Nature of Relationship. 
It is agreed and understood that the Supplier is an independent contractor and
will not act as an agent nor shall he or she be deemed an employee of Supplier
for the purposes of any employee benefit programs, income tax withholding, FICA
taxes, unemployment benefits, and worker’s compensation insurance, or
otherwise.  Supplier shall not enter into any agreement or incur any obligations
on PRLX’s behalf, or commit PRLX in any manner without PRLX’s prior written
consent.

5.                  Resources.  Supplier shall provide such tools and facilities
as Supplier may deem necessary in the performance of Supplier's duties
hereunder.  Upon Supplier's reasonable request, the PRLX shall provide such
incidental resources to Supplier as the PRLX in its discretion believes may be
warranted. 

6.                  Compensation.  It is agreed and understood, that subject to
the Term and performance and under Section 1, the Supplier shall be paid as set
forth in Exhibit A. 

7.                  Expenses.   Supplier will be reimbursed for the reasonable
expenses Supplier incurs directly in connection with services provided under
this Agreement, All Expenses must be agreed to in writing by PRLX prior to
incurring the expense. Expenses will be paid following the submission of
documentation evidencing and confirming such expenses.

8.                  Compliance with all Laws.  Supplier agrees that in the
course of providing his services to the PRLX, he or she will not engage in any
practice or commit any acts in violation of any federal, state or local law or
ordinance.

9.                  Non-Disclosure Obligations.

(a)                Definition of "Information."  “Information” shall mean
materials, data, or information in any form, whether written, oral, digital, or
otherwise, provided by or obtained from PRLX, PRLX's agents, or PRLX's
contractors in connection with the Supplier's engagement by PRLX.  Technical or
business information of a third person furnished or disclosed to the Supplier
under this Agreement shall constitute Information of PRLX unless otherwise
specifically indicated in writing.

(b)               Confidential Information.  For purposes of this Agreement, the
term "Confidential Information" shall mean Information regarding PRLX's business
including, but not limited to, Information regarding diagnostic and medical
device products,  processing and manufacturing capabilities, copyrighted or
patentable subject matter, research, development, innovations, inventions,
designs, technology, improvements, trade secrets, business affairs and finances,
customers, employees, operations, facilities, consumer markets, products,
capacities, systems, procedures, security practices, data formats, and business
methodologies. 

(c)                Supplier's Obligations.  All Confidential Information
relating to or obtained from PRLX by the Supplier shall be maintained in
confidence by the Supplier, and the Supplier shall use best efforts to protect
and safeguard the Confidential Information.

(d)               Use of Confidential Information.  Without PRLX's prior written
approval, the Supplier: (a) shall not use Confidential Information directly or
indirectly for any purpose except in connection with the services the Supplier
performs on behalf of PRLX; and (b) shall not disclose, sell, assign, transfer,
share or lease Confidential Information of PRLX, or make such Confidential
Information available to, or make it available for the use or benefit of, any
third party.

 

2

--------------------------------------------------------------------------------

 

 

(e)                Exceptions to Confidentiality Obligations.  The obligations
of this Agreement shall not apply to Confidential Information which the Supplier
shall demonstrate, by clear and convincing evidence:


1.                  IS OR BECOMES PUBLICLY AVAILABLE (OTHER THAN THROUGH
UNAUTHORIZED DISCLOSURE UNDER THIS AGREEMENT);


2.                  IS ALREADY KNOWN BY THE SUPPLIER WITHOUT AN OBLIGATION OF
CONFIDENTIALITY PRIOR TO THE DISCLOSURE THEREOF BY PRLX, AS EVIDENCED BY THE
SUPPLIER'S WRITTEN RECORDS, MAINTAINED IN THE ORDINARY COURSE, EXISTING BEFORE
THE FIRST DATE OF SUPPLIER'S ENGAGEMENT WITH PRLX; OR


3.                  IS RIGHTFULLY RECEIVED BY THE SUPPLIER FROM A THIRD PARTY
FREE OF ANY OBLIGATION OF CONFIDENTIALITY.

10.              Former Engagement Information.  The Supplier shall not, during
the Supplier's engagement with the PRLX, improperly use or disclose any
proprietary information or trade secrets of any former employer, hiring party,
or other person or entity with which the Supplier has an agreement or duty to
keep in confidence, if any, and shall not bring onto the premises of the PRLX
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person, hiring party, or entity.

11.              Court or Agency Order.  In the event the Supplier receives a
subpoena or order of a court or administrative body requesting disclosure of
PRLX’s Confidential Information, the Supplier agrees (a) that, as promptly as
possible after learning of such disclosure obligation and before making such
disclosure, the Supplier shall notify PRLX of such obligation to make such
disclosure, to allow PRLX an opportunity to object to such disclosure or to
obtain a protective order or other appropriate relief; (b) that the Supplier
shall provide such cooperation and assistance, at PRLX's expense, as PRLX may
reasonably request in any effort by PRLX to obtain such relief; and (c) that the
Supplier shall take all appropriate steps to limit the amount and scope of
Confidential Information so disclosed and to protect its confidentiality.

12.              Non-Solicitation.   The Supplier agrees not to solicit or
encourage employees of Supplier to work for a Competitor during the Term, and
for a period of one year after expiration of the Term. "Competitor" means any
person or organization, including the Supplier him or herself, engaged in, or
about to become engaged in, research on or the acquisition, development,
production, distribution, marketing or providing of a Competing Product. 
"Competing Product" means any product, process, or service of any person or
organization other than the PRLX, in existence or under development, which both
(A) is identical to, substantially the same as, or an adequate substitute for
any product, process, or service of the PRLX, in existence or under development,
on which the Supplier works during the Term or about which the Supplier acquires
Confidential Information, and (B) is (or could reasonably be anticipated to be)
marketed or distributed in such a manner and in such a geographic area as to
actually compete with such product, process or service of the PRLX.

 

3

--------------------------------------------------------------------------------

 

 

13.              Inventions.  For purposes of this Agreement, the term
"Inventions" shall mean any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets (whether or not
patentable or registrable under copyright or similar laws) which relate to the
business of the PRLX and which the Supplier either (i) solely or jointly
conceives, develops, or reduces to practice during PRLX time, at the PRLX's
direction, or using PRLX equipment or resources; or (ii) solely or jointly
conceives, develops, or reduces to practice based on PRLX Confidential
Information.  The Supplier will promptly make full written disclosure of
Inventions to the PRLX and will hold such Inventions in trust for the sole right
and benefit of the PRLX.  The Supplier hereby assigns to the PRLX all the
Supplier's right, title and interest in and to Inventions.  Without limiting the
foregoing, the Supplier further acknowledges that all Inventions (x) which are
original works of authorship; (y) which are made by the Supplier (solely or
jointly with others) within the scope of the Supplier's engagement hereunder;
and (z) which are protectable by copyright, shall be deemed, to the extent
applicable, “works made for hire,” as that term is defined in the United States
Copyright Act.  It is agreed and understood that Supplier inventions, original
works of authorship, developments, concepts, improvements, or trade secrets
(whether or not patentable or registrable under copyright or similar laws) which
do not qualify as "Inventions" hereunder shall not be subject to this Section
13. 

14.              Patent and Copyright Registration.  The Supplier agrees to
assist the PRLX, or its designee, at the PRLX’s expense, in every reasonable way
to secure the PRLX’s rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the PRLX of all pertinent information
and data with respect thereto and the execution of all applications,
specifications, oaths, assignments and all other instruments which the PRLX
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the PRLX, its successors, assigns and nominees the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

15.              Termination.   This Agreement may be terminated without
liability as follows:

(a)                For Cause.  If either Party is in material breach, the
non-breaching party may terminate this Agreement upon providing the breaching
party (a) with written notice, specifying the breach, and (b) with a ten (10)
day opportunity to cure, commencing upon the effective date of such notice.

(b)               For Convenience. Either Party may terminate this agreement
upon fifteen (15) days notice.

 

 

4

--------------------------------------------------------------------------------

 

 

16.              Survival.   The following provisions shall survive the
expiration or termination of this Agreement:  Sections the applicable part of 6
(success fee) 9, 11, 12, 14, and 17.

17.              Return of Property.  Supplier expressly agrees that upon
completion of his or her consulting services under this Agreement, or at any
time prior to that time upon request of the PRLX, Supplier will return to the
PRLX all property of the PRLX obtained or received by Supplier during the Term
of this Agreement including, but not limited to, any and all files, computers,
computer equipment, software, diskettes or other storage media, documents,
papers, records, notes, agenda, memoranda, plans, calendars and other books and
records of any kind and nature whatsoever containing information concerning the
PRLX or its customers or operations. 

18.              No Oral Modification.  This Agreement may not be changed
orally, and no modification, amendment, or waiver of any provision contained in
this Agreement, or any future representation, promise, or condition in
connection with the subject matter of this Agreement shall be binding upon any
party hereto, unless made in writing and signed by such party.

19.              Entire Agreement.  This Agreement contains the entire agreement
between the Parties and supersedes any and all previous agreements of any kind
whatsoever between them, whether written or oral, and all prior and
contemporaneous discussions and negotiations have been and are merged and
integrated into, and are superseded by, this Agreement.  This is an integrated
document.

20.              Severability.  In the event that any provision of this
Agreement or the application thereof should be held to be void, voidable,
unlawful or, for any reason, unenforceable, the remaining portion and
application shall remain in full force and effect, and to that end the
provisions of this Agreement are declared to be severable.

21.              Governing Law.  This Agreement is made and entered into, and
shall be subject to, governed by, and interpreted in accordance with the laws of
the Commonwealth of Massachusetts and shall be fully enforceable in the courts
of that state, without regard to principles of conflict of laws.  The Parties
(i) agree that any suit, action or other legal proceeding arising out of this
Agreement may be brought in the United States District Court for the District of
Massachusetts, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Suffolk County,
Massachusetts; (ii) consent to the jurisdiction of any such court; and
(iii) waive any objection which they may have to the laying of venue in any such
court.  The Parties also consent to the service of process, pleadings, notices
or other papers by regular mail, addressed to the party to be served, postage
prepaid, and registered or certified with return receipt requested.

22.              Notices.  All notices, requests, consents, approvals and other
communications required or permitted under this Agreement ("Notices") shall be
in writing and shall be delivered to the addresses listed above, by mail, by
hand, or by facsimile transmission, unless otherwise provided in this
Agreement.  Such Notices shall be effective (i) if sent by mail, three business
days after mailing; (ii) if sent by hand, on the date of delivery; and (iii) if
sent by facsimile, on the date indicated on the facsimile confirmation.  Any
party may change its address or facsimile number for notification purposes by
giving all of the individuals and entities noted above notice, in accordance
with the notice provisions set forth in this Section, of the new address or
facsimile number and the date upon which it will become effective.

 

5

--------------------------------------------------------------------------------

 

 

23.              No Assignment.  Neither this Agreement nor any portion hereof
is assignable. 

24.              Counterparts.   This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the effect of a signed original.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by the undersigned duly authorized persons as of the day and year above stated.

 

 

Parallax Diagnostics Ltd.

 

 

By:__ /s/ J. Michael Redmond ___ __

Name: Michael Redmond

Title:   CEO

 

 

Corder Engineering LLC

 

 

By: __ /s/ Rodney Corder _______

Name: Rodney Corder

Title:   Managing Member

 

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

SUPPLIER SERVICES

AND

PAYMENT SCHEDULE

 

 

 

 

 


STATEMENT OF WORK


 

Supplier shall provide Evaluation Units which replicate  the functionality
Target. Target 1000 firmware ver 3.20 and add software for a C-reactive protein
(CRP) quantitative assay.

 

1)      Develop electronic hardware for evaluating CRP Target Cassettes. 
Reflective Densiometer shall be implemented using the same type reflectometer
LED and Photodiode as the Target Instrument.

2)      Develop mechanical components for Target Cassette receiver and OKW MOTEC
enclosure if needed. Existing molds of the mechanical parts may be used if the
cost, timeframe and quality are acceptable to PRLX. Should PRLX determine to use
existing molds for the Target Cassette receiver, the total development cost
shall be reduced by $4,250 reflecting the change in project effort.

3)      Develop front panel label and membrane switches for Evaluation units.

4)      Develop operational firmware for the Evaluation units to emulate the
functionality of the Target Instrument as documented in the Parallax Diagnostics
Target Analyzer operation manual.

5)      Evaluate and collect raw reflectometer data on actual assay reflecting
known quantitative samples to correlate reflectometer readings and quantitative
results.  PRLX is responsible for arranging the execution of the tests in a
timely manner at PRLX expense. 

6)      Provide a minimum of five assembled units labeled “Evaluation Only, Not
for Resale” for evaluation of the CRP Target Cassettes.

7)      A Data Package containing any and all new software code, a list of parts
suppliers, any and all drawings related to the instrument.

8)      Up to one trip as required, to a facility with adequate laboratory
capabilities designated by PRLX, in the Continental United States, for a
duration of not more than 2 days, for the purposes of adjusting the calibration
of the Evaluation Units to provide adequate accuracy in reading the CRP Target
Cassettes.  Additional trips required, not as a result of a deficiency in the
Evaluation Units or their operational firmware, shall be reimbursed as an
Expense, and billed at a daily rate of $1,000 per day.

 

7

--------------------------------------------------------------------------------

 

 

 


PAYMENT AND SCHEDULE:

Milestone

Duration

Payment

Project Initiation

T0

$10,000.00

Assembled PCB Prototypes (12 units)

Deliverable is digital photograph of the assembled prototypes

T0+ 5 weeks

$7,500.00

Mechanical Component Prototypes (12 sets)

Deliverable is digital photograph of the assembled prototypes

T0+ 9 weeks

$7,500.00

Delivery of 10 functional Evaluation Units and Data Package

T0+ 12 weeks

$10,000.00

 

Receipt of Project Initiation payment is required to start the Work Order and
set the start date of the Project. Payment terms are Net-15 after delivery of
Milestone. All prices are firm and fixed and cannot increase without written
approval of PRLX. Should PRLX decide to use molded parts in lieu of the reverse
engineering of current parts, the Milestones and payments shall be adjusted as
follows: Mechanical Component Prototypes from $7,500 to $5,750, Delivery of 10
functional Evaluation Units from $10,000 to $7,500 for a Total of $30,750. A
1.5% fee per month will be assessed for any payments late or returned for
insufficient funds.

 

 


PRLX RESPONSIBILITIES:

PRLX is responsible to provide a Target Instrumentr unit for reverse
engineering, a minimum of 5 unused (white) Target Cassettes, and a definition of
the quantitative units and change in reflectivity for the CRP immunoassay Target
Cassette.

PRLX is responsible to prepare samples for assay and collect raw reflectometer
data from the enhanced firmware for analysis and programming of the final
evaluation firmware.

PRLX is responsible to reimburse the actual costs of the construction of up to12
Evaluation units developed to ensure the delivery of up to 10 functional
Evaluation units up to a maximum of $12,000. Each evaluation unit is estimated
to cost $1,000. PRLX will inform Supplier of the exact number of evaluation
units to be built within 30 days of the Effective Date.

PRLX understands that timely performance of its Responsibilities is crucial to
the timely completion of the Work Order.

 


II.       OWNERSHIP OF WORK PRODUCT:

All schematics, layouts, bills of materials, assembly instructions, component
models and device firmware created as a result of this Agreement (“Work
Product”) shall be considered work made by Supplier for hire to PRLX and shall
belong exclusively to PRLX and its designees. Upon receipt of full and complete
payment of all milestones Supplier will deliver to PRLX all Work Product.

 


III.    NO PATENT PROTECTION:

Supplier does not covenant, warrant or indemnify PRLX against infringement by
the Work Product of any patent, now existing or pending. Supplier is not
responsible for intellectual property analysis. Supplier will not knowingly
include, define or require the infringement of any known intellectual property
rights of any third parties without prior written approval from PRLX. PRLX is
solely responsible for the use of the Work Product.

 

Total

$35,000.00

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

 

 

 

Exhibit B

Targer Instrument Specs to be added here

 

9

--------------------------------------------------------------------------------

 